
	

115 SRES 739 ATS: Congratulating the Maryland Terrapins men’s soccer team of the University of Maryland, College Park for winning the 2018 National Collegiate Athletic Association Division I men’s soccer national championship.
U.S. Senate
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 739
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2018
			Mr. Van Hollen (for himself and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Maryland Terrapins men’s soccer team of the University of Maryland, College Park
			  for winning the 2018 National Collegiate Athletic Association Division I
			 men’s
			 soccer national championship.
	
	
 Whereas, on December 9, 2018, the Maryland Terrapins men’s soccer team of the University of Maryland, College Park (referred to in this preamble as the University of Maryland Terps) defeated the University of Akron Zips by a score of 1 to 0 in the 2018 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Division I national championship game;
 Whereas the 2018 NCAA Division I national championship is the fourth national championship in the history of the men’s soccer program at the University of Maryland, making the University of Maryland the sixth school in the United States to win 4 national men’s soccer titles;
 Whereas 3 of the 4 national men’s soccer titles won by the University of Maryland Terps were won under the leadership of head coach Sasho Cirovski, who is the ninth coach in the United States to win 3 Division I national titles;
 Whereas, in the last 11 games of the season, the University of Maryland Terps had 9 wins, 1 loss, and 1 draw, after starting the season with 4 wins, 5 losses, and 3 draws;
 Whereas the University of Maryland Terps scored in each of the last 12 games of the season after not scoring in the first 476 minutes of the season;
 Whereas the University of Maryland Terps finished the season without conceding a goal in the last 500 minutes of play, which includes the entire 2018 NCAA tournament;
 Whereas the senior midfielder for the University of Maryland Terps, Amar Sejdic, was named the NCAA Tournament Offensive Most Outstanding Player;
 Whereas Eli Crognale, Donovan Pines, Ben Di Rosa, and Dayne St. Clair were named to the All-Tournament Team;
 Whereas Donovan Pines was named a United Soccer Coaches Second Team All-American; and Whereas Amar Sejdic and Dayne St. Clair were named United Soccer Coaches All-Region selections: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Maryland Terrapins men’s soccer team of the University of Maryland, College Park for winning the 2018 National Collegiate Athletic Association Division I men’s soccer national championship;
 (2)recognizes the achievements of the players, coaches, students, and staff of the University of Maryland whose perseverance and dedication to excellence helped propel the Maryland Terrapins men’s soccer team to win the championship; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the chancellor of the University System of Maryland, Robert L. Caret; (B)the president of the University of Maryland, College Park, Wallace D. Loh; and
 (C)the head coach of the University of Maryland, College Park men’s soccer team, Sasho Cirovski.  